Exhibit Sono-Tek Announces Second Quarter Results (October 12, 2009 - Milton, NY) Sono-Tek Corporation (OTC BB: SOTK) today announced sales of$1,683,883 for the three months ended August 31, 2009, compared to sales of $1,605,482 for the prior year period, an increase of $78,401 or 5%.Sales also increased versus our first quarter by $219,155 or 15% in coating equipment for alternative energy, medical device equipment, food processing equipment and other industrial coating equipment. The latter two areas are also “green” in that we are displacing wasteful conventional spraying systems with our ultrasonic atomization technology. The Company reported net income of $40,546 for the three months ended August 31, 2009 compared to a loss of ($177,296) for the three months ended August 31, 2008. The current period profit resulted from higher sales volume combined with previous cost reductions and a reduced break-even point. Dr.
